In his motion for rehearing, supported by oral argument, appellant takes the position that his bills of exception which were refused approval by the trial court, and in lieu of which the trial court prepared and filed his own bills of exception — in which appellant's bills of exception so refused by him were set out and incorporated — should, nevertheless, be considered by this court.
For a bill of exception to be such in fact, it is necessary that it be approved by the trial court, or that it be established as a bystanders' bill, without the trial court's approval. This court is without authority to give consideration to purported bills of exception not coming within such classifications. Chappell v. State, 122 S.W.2d 1068,136 Tex. Crim. 14.
Appellant insists that this case was not tried and was not submitted to the jury upon the theory that he was a principal to the theft of the cigarettes by reason of his having been present and having participated therein by and through an innocent agent, and that the conviction should not be sustained by us upon that theory. The case was submitted to the jury generally upon the law of principals. The jury was instructed that appellant's guilt depended upon whether he acted with Mosely in the commission of the theft as a principal. *Page 443 
If appellant desired a more definite or specific application of the law of principals, he was under the burden of making such fact known to the trial court by a proper exception to the charge or by a special requested charge. As pointed out in our original opinion, the record before us fails to reflect that this was done. It is therefore made to appear that appellant was tried under the law of principals, and that the facts warranted his conviction under such law.
We have again examined the facts and remain of the conclusion originally expressed.
Appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                  ON APPLICATION TO FILE SECOND MOTION FOR REHEARING.